Execution Version


AMENDMENT NO. 1 TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT
This AMENDMENT NO. 1 TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT, dated as of January 30, 2018 (this “Amendment”), is among FOUR
CORNERS OPERATING PARTNERSHIP, LP, a Delaware limited partnership, as borrower
(the “Borrower”), the Guarantors party hereto, the Lenders party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”).
Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of October 2, 2017 (the “Credit Agreement”), among the
Borrower, Four Corners Property Trust, Inc., a Maryland corporation, the Lenders
referenced therein and the Administrative Agent. Capitalized terms used herein
without definition shall have the same meanings as set forth in the Credit
Agreement, as amended hereby.
RECITALS
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement; and
WHEREAS, the Administrative Agent and the Lenders party hereto are willing to do
so on the terms and conditions hereof.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.AMENDMENTS TO THE CREDIT AGREEMENT. As of the date hereof, the Credit
Agreement is amended as follows:
(i)    Each of the following definitions in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one (1) month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that for the purposes of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day, subject to the interest rate floors set forth therein. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate,
respectively. If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.13 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above. Other than with respect to the amount of the Term
Facility that is hedged, as represented to the Administrative Agent and the
Lenders in writing by the Borrower, if the Alternate Base Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that, other than with
respect to the amount of the Term Facility that is hedged, as represented to the
Administrative Agent and the Lenders in writing by the Borrower, if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate; provided that, other than with respect to the amount of the
Term Facility that is hedged, as represented to the Administrative Agent and the
Lenders in writing by the Borrower, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that, other
than with respect to the amount of the Term Facility that is hedged, as
represented to the Administrative Agent and the Lenders in writing by the
Borrower, if the LIBO Screen Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that, other than with respect to the amount of the
Term Facility that is hedged, as represented to the Administrative Agent and the
Lenders in writing by the Borrower, if any of the aforesaid rates shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.


(ii)    Clause (b) of Section 2.13 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 9.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the date notice
of such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this Section 2.13(b) (but, in the case of the circumstances described in
clause (ii) of the first sentence of this Section 2.13(b), only to the extent
the LIBO Screen Rate for such Interest Period is not available or published at
such time on a current basis, and, in each case, until the Administrative Agent
notifies the Borrower and the Lenders that such circumstances no longer exist),
(x) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and (y) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing; provided that, other than with respect to the amount of the Term
Facility that is hedged, as represented to the Administrative Agent and the
Lenders in writing by the Borrower, if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
SECTION 2.    REPRESENTATIONS AND WARRANTIES OF THE BORROWER. In order to induce
the Administrative Agent and the Lenders party hereto to enter into this
Amendment, the Borrower represents and warrants to the Administrative Agent and
the Lenders that the following statements are true, correct and complete:
(i)    the execution and delivery of this Amendment is within the Borrower’s
partnership powers and has been duly authorized by all necessary partnership or
other organizational action on the part of the Borrower;
(ii)    the execution and delivery of this Amendment (a) does not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter or any order, judgment or decree of any Governmental Authority,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries, (c) will not violate or result in a default under any material
indenture, loan agreement, credit agreement, promissory note, letter of credit
or other agreement binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries (other than Liens created under the Loan Documents);
(iii)    this Amendment has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law;
(iv)    the representations and warranties made or deemed made by the Loan
Parties in the Credit Agreement are true and correct in all material respects
(other than any representation or warranty qualified as to “materiality”,
“Material Adverse Effect” or similar language, which shall be true and correct
in all respects) as of the date hereof except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents; and
(v)    no Default or Event of Default has occurred and is continuing.
SECTION 3.    ACKNOWLEDGEMENT, AGREEMENT AND CONSENT AND REPRESENTATIONS AND
WARRANTIES OF THE GUARANTORS
(i)    Each of the Guarantors has read this Amendment and consents to the terms
hereof and further hereby confirms and agrees that, notwithstanding the
effectiveness of this Amendment, the obligations of such Guarantor, as
applicable, under the Guaranty and each of the other Loan Documents to which
such Guarantor is a party shall not be impaired, and the Guaranty and the other
Loan Documents to which such Guarantor is a party is, and shall continue to be,
in full force and effect and is hereby confirmed and ratified in all respects.
(ii)    Each of the Guarantors and the Borrower hereby acknowledges and agrees
that the Obligations guaranteed under the Guaranty will include all Obligations
under, and as defined in, the Credit Agreement as amended by this Amendment.
(iii)    Each of the Guarantors acknowledges and agrees that (i) such Guarantor
is not required by the terms of the Credit Agreement or any other Loan Document
to consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.
SECTION 4.    MISCELLANEOUS
(i)    Reference to and Effect on the Loan Documents.
(A)     On and after the date hereof, each reference in any Loan Document to any
Loan Document amended hereby shall mean and be a reference to such Loan Document
as amended by this Amendment.
(B)    Except as specifically amended by this Amendment, each of the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.
(C)    The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of the Administrative Agent,
the Issuing Banks or any Lender under the Credit Agreement or any of the other
Loan Documents.
(D)    This Amendment shall constitute a Loan Document.
(ii)    Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
(iii)    Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(iv)    Counterparts; Effectiveness. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Delivery of an executed counterpart of a signature page of
this Amendment by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment. This Amendment
shall become effective on the date first written above upon the Administrative
Agent’s receipt of counterparts of this Amendment duly executed by the Borrower,
the Guarantors and the Lenders.
[Signature Pages Follow]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
FOUR CORNERS OPERATING
PARTNERSHIP, LP
By: FOUR CORNERS GP, LLC, its general partner


By:__/s/ Gerald Morgan____________________
Name: Gerald Morgan
Title: President


JPMORGAN CHASE BANK, N.A.,
as Lender and as Administrative Agent


By:__/s/ Mindy R. Ginsburg_______
Name: Mindy R. Ginsburg
Title: Vice President
BARCLAYS BANK PLC,
as Lender


By:__/s/ Craig J. Malloy_______________
Name: Craig J. Malloy
Title: Director


Bank of America N.A.,
as Lender


By:__/s/ Kyle Pearson_______________
Name: Kyle Pearson
Title: Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender


By:__/s/ John R. Mellott_______________
Name: John R. Mellott
Title: Director


U.S. BANK NATIONAL ASSOCIATION,
as Lender


By:__/s/ Sean P. Walters_______________
Name: Sean P. Walters
Title: Vice President


Fifth Third Bank,
as Lender


By:__/s/ John A. Marian_______________
Name: Johan A. Marian
Title: Vice President


GOLDMAN SACHS BANK USA,
as Lender


By:__/s/ Chris Lam_______________
Name: Chris Lam
Title: Authorized Signatory


Morgan Stanley Bank, N.A.,
as Lender


By:__/s/ Emanuel Ma_______________
Name: Emanuel Ma
Title: Authorized Signatory


Raymond James Bank, N.A,
as Lender


By:__/s/ Matt Stein_______________
Name: Matt Stein
Title: Senior Vice President


Woodforest National Bank,
as Lender


By:__/s/ Carlos Ramos_______________
Name: Carlos Ramos
Title: Senior Vice President


Seaside National Bank & Trust,
as Lender


By:__/s/ Joe Kabourek_______________
Name: Joe Kabourek
Title: Client Advisor


American Savings Bank, F.S.B., a federal savings bank,
as Lender


By:__/s/ Kyle Shelly_______________
Name: Kyle Shelly
Title: First Vice President




Each of the undersigned Guarantors hereby acknowledges, agrees and consents to
the foregoing Amendment.


FOUR CORNERS PROPERTY TRUST, INC.,
a Maryland Corporation


By:___/s/ Gerald Morgan___________________
Name: Gerald Morgan
Title: Chief Financial Officer


FOUR CORNERS GP, LLC,
a Delaware limited liability company


By:___/s/ Gerald Morgan___________________
Name: Gerald Morgan
Title: President






    
ny-1310214